Citation Nr: 1722055	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to July 28, 2011, and to a rating in excess of 20 percent beginning July 28, 2011, for diabetes mellitus.  


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to October 1980, in August 1996, from January 2004 to May 2006, from June 2006 to December 2006, and from August 2007 to May 2008.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In February 2010 and July 2011, the Veteran was afforded VA examinations to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus.  In a January 2014 statement, the Veteran reported that his diabetes mellitus had increased in severity as a result of increased stress.  

As the most recent VA examination is more than 5 years old, and the Veteran has indicated that his diabetes mellitus has increased in severity since that time, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his diabetes mellitus.   

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




